Citation Nr: 1602688	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  08-10 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic cerebrovascular disability to include transient ischemic attack (TIA) residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from January 1968 to January 1970, and subsequent service with the Pennsylvania Army National Guard.  He served in Vietnam during his initial period of service.  

This matter came before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge at the RO in July 2010.  A transcript of his hearing has been associated with the claims file.

The Board remanded the issues of entitlement to service connection for a heart disability and a chronic cerebrovascular disability for additional development of the record in December 2010 and January 2014.  While the appeal was most recently in remand status, the agency of original jurisdiction (AOJ) granted service connection for arrhythmia in an October 2014 rating decision.  As this grant of service connection constitutes a full grant of the appealed issue of entitlement to service connection for a heart disability, this issue is no longer in appellate status and will not be further addressed by the Board. 


FINDING OF FACT

There is no competent evidence of a chronic cerebrovascular disability, to include residuals of TIA.  


CONCLUSION OF LAW

A chronic cerebrovascular disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A letter dated in February 2007 discussed the evidence necessary to support a claim for service connection.  The evidence of record was listed.  The Veteran was informed of the allocation of responsibilities between himself and VA and was also informed of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the history, interviewed the Veteran, and performed appropriate evaluations.  

As noted above, the Veteran was afforded hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.   These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and discussed the evidence necessary to support the claims.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements and evidence necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA.

As a final matter, the Board notes that it remanded this claim in January 2014 for further development, specifically to obtain evidence from the service department and determine the Veteran's periods of service.  On remand, the AOJ made various attempts to secure evidence showing the Veteran's periods of service.  In July 2014, the Defense Finance and Accounting Service responded with available leave and earning statements, and indicated that there were no records found for other periods.  The Board notes that information was obtained showing that the Veteran was on active duty for training in August 1998.  As the decision below is based on a conclusion that there is no current diagnosis rather than an absence of injury or disease in service, any failure to secure additional records and determine all periods of service is nonprejudicial.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

VA treatment records reflect that in September 1998, the Veteran presented to a VA emergency room.  The provider noted that while the Veteran was on duty with the National Guard in August 1968, he had an apparent transient ischemic attack.  A history of hypertension was noted.  On neurological consultation, the Veteran's history was reviewed.  The impression was probable TIA.  

On subsequent neurology assessment in September 1998, the Veteran reported an episode in August 1998 of numbness in his left lower extremity, spreading up his trunk and into his left upper extremity.  He denied loss of consciousness.  He also denied associated visual symptoms or dysarthria, chest pain, and palpitations.  He denied a history of similar episodes.  Following examination, the provider indicated that the episode was most likely a TIA, possibly in the posterior circulation or right carotid distribution.  He noted that the possibility of seizure could not be completely excluded.  

On neurology consultation in November 1998, the Veteran's history was reviewed.  The provider indicated that MRI and MRA showed a mild atrophy and questionable stenosis of the M1 portion of the post cerebral artery on the left.  A carotid ultrasound was reported as normal.  The Veteran was advised to report the development of any new neurologic symptoms.  

Service treatment records include an Annual Medical Certificate signed by the Veteran in May 1999, which indicates that he had not experienced medical problems since his most recent periodic examination.  A June 2000 Annual Medical Certificate also reflects the Veteran's report of no medical problems since his most recent periodic examination.  In February 2001, the Veteran certified that he had experienced no medical problems since his last examination.  

Subsequent VA and private treatment records reflect a history of TIA, but no treatment for any residuals of such, and no other related neurological disability.

On VA examination in November 2011, the examiner indicated that a stroke in 1987 or 1988 was confirmed.  He indicated that at present, there were no residual symptoms, including weakness, paresthesias, or seizures.  The diagnosis was history of seizure in service with no residual symptoms.  

On VA examination in June 2014, the examiner noted a diagnosis of TIA in 1986.  The Veteran reported intermittent numbness in his feet.  The examiner noted that while the record confirmed a TIA, there were no residual symptoms, including weakness.  The examiner noted that the etiology of the previous TIA was unknown.  

In February 2015, the VA examiner provided an addendum to his initial report.  He noted that the Veteran was diagnosed with a TIA in 1986 or 1987.  He indicated that, by definition, TIA did not produce any deficit.  He specified that symptoms are transient and then resolve.  He noted that the Veteran had no residual deficits when diagnosed, hence the diagnosis of TIA rather than stroke.  He pointed out that there was no deficit in 2011.  He concluded that any symptom reported by the Veteran during his examination would not have been due to the TIA, but something else.  He indicated that numbness in both feet was usually due to other conditions rather than TIA.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed cerebrovascular disorder.  In this regard, the Board acknowledges that there is evidence that the Veteran experienced a TIA in 1998; however, there is no indication of a current chronic cerebrovascular disability as the result of that episode.  Neither outpatient treatment records nor VA examination has indicated any diagnosis referable to residuals of the documented TIA.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that he has a cerebrovascular disability that is the result of the 1998 TIA, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

On the other hand, the VA clinicians who examined the Veteran concluded that there were no residuals of TIA.  In assigning high probative value to these opinions, the Board notes that the examiners reviewed the record, obtained a history from the Veteran, and conducted complete examinations. There is no indication that the examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  The Board thus finds the examiners' opinions to be of greater probative value than the Veteran's assertions to the contrary.

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a cerebrovascular disability is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


